413 Pa. 218 (1964)
Roney, Appellant,
v.
General State Authority.
Supreme Court of Pennsylvania.
Argued November 14, 1963.
January 7, 1964.
Before BELL, C.J., MUSMANNO, JONES, COHEN, O'BRIEN and ROBERTS, JJ.
*219 Gilbert I. Yaros, with him Norman Shigon, for appellant.
Edward W. Madeira, Jr., with him John B.H. Carter, for appellee.
OPINION PER CURIAM, January 7, 1964:
The issue presented on this appeal is whether the doctrine of governmental immunity applies to appellee, The General State Authority. In Rader v. Pennsylvania Turnpike Commission, 407 Pa. 609, 182 A.2d 199 (1962), we held that the Pennsylvania Turnpike Commission was an instrumentality of the Commonwealth engaged in a governmental function and hence immune from liability for the negligence of its employees. The reasoning of that case compels an identical result here.
Judgment affirmed.
Mr. Justice MUSMANNO dissents.